In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00014-CR



      LAKERRY DEVONERICH BOWIE, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 241st District Court
                 Smith County, Texas
             Trial Court No. 241-0134-12




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        LaKerry Devonerich Bowie has filed a notice of appeal from his conviction of violation

of the civil rights of a person in custody. 1 We received the clerk’s record in this matter on

March 4, 2013. After reviewing the record, we discovered that the trial court’s certification of

defendant’s right of appeal indicated that Bowie had waived his right of appeal. Unless a

certification showing that a defendant has the right of appeal is in the record, we must dismiss

the appeal. See TEX. R. APP. P. 25.2(d). By letter dated March 4, we informed appellant of this

potential jurisdictional defect and afforded him ten days in which to respond. We have received

nothing from appellant.

        Because the trial court’s certification affirmatively shows that Bowie has waived his right

of appeal and because the record before us does not reflect that the certification is incorrect, see

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

        We dismiss the appeal for want of jurisdiction.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           March 28, 2013
Date Decided:             March 29, 2013

Do Not Publish

1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2